Execution Version



--------------------------------------------------------------------------------





Exhibit 10.42






TRANSACTION AGREEMENT
dated as of March 5, 2019

by and among
LILIS ENERGY, INC.
THE VÄRDE FUND VI-A, L.P.
VÄRDE INVESTMENT PARTNERS, L.P.
THE VÄRDE FUND XI (MASTER), L.P.
VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.
THE VÄRDE SKYWAY FUND, L.P.
THE VÄRDE SKYWAY MINI-MASTER FUND, L.P.
and
THE VÄRDE FUND XII (MASTER), L.P.











--------------------------------------------------------------------------------



KE 59472957

--------------------------------------------------------------------------------












TABLE OF CONTENTS
Page
Article I. Definitions1
1.1Definitions    1
Article II. Issue of exchanged shares; CLOSING11
2.1Issue of Exchanged Shares    11
2.2Deliveries    12
2.3Closing    13
2.4Closing Conditions.    14
Article III. Representations and Warranties15
3.1Representations and Warranties of the Company    15
3.2Representations and Warranties of the Värde Parties    25
Article IV. Consent of the series c-1, SERIES C-2 and series d holders27
4.1Ownership    27
4.2Consent    27
Article V. Other Agreements of the Parties27
5.1Filings; Other Actions    27
5.2Transfer Restrictions    28
5.3Furnishing of Information    30
5.4Integration    30
5.5Securities Laws Disclosure; Publicity    30
5.6Stockholder Rights Plan    31
5.7Standstill    31
5.8Reservation and Listing of Securities    33
5.9Company Stockholder Approval    34
5.10Certain Transactions and Confidentiality    35
5.11Form D; Blue Sky Filings    36
5.12Tax Matters    36
5.13Board Representation Right    37
Article VI. Miscellaneous41
6.1Fees and Expenses    41
6.2Survival; Limitation on Liability    41
6.3Entire Agreement    41
6.4Notices    41
6.5Amendments; Waivers    42
6.6Headings    42
6.7Successors and Assigns    42
6.8No Third-Party Beneficiaries    42
6.9Governing Law    42
6.10Waiver of Jury Trial    43
6.11Execution    43
6.12Severability    43
6.13Replacement of Securities    43
6.14Remedies    44
6.15Non-Recourse    44
6.16Payment Set Aside    44
6.17Independent Nature of Värde Parties’ Obligations and Rights    45
6.18Liquidated Damages    45
6.19Saturdays, Sundays, Holidays, etc    45
6.20Construction and Interpretation    45


Schedule I:    Värde Party Allocation
Schedule 3.1(a):    Subsidiaries
Schedule 3.1(v):    Registration Rights
Schedule 5.13    Director Designees/Appointees
Schedule 6.4:    Address for Notice
Exhibit A:    Form of A&R Series C Certificate of Designation
Exhibit B:    Form of A&R Series D Certificate of Designation
Exhibit C:
Form of Payoff Letter

Exhibit D:    Form of Registration Rights Agreement
Exhibit E:     Form of Series E Certificate of Designation
Exhibit F:    Form of Series F Certificate of Designation
Exhibit G:    Form of Legal Opinion of Bracewell LLP
Exhibit H:     Form of Nevada Opinion





TRANSACTION AGREEMENT
This Transaction Agreement (this “Agreement”) is dated as of March 5, 2019,
between Lilis Energy, Inc., a Nevada corporation (the “Company”), and The Värde
Fund VI-A, L.P., Värde Investment Partners, L.P., The Värde Fund XI (Master),
L.P., Värde Investment Partners (Offshore) Master, L.P., The Värde Skyway Fund,
L.P., The Värde Skyway Mini-Master Fund, L.P. and The Värde Fund XII (Master),
L.P. (each, a “Värde Party” and collectively, the “Värde Parties”).
WHEREAS, the Company, the guarantors from time to time party thereto, the
lenders party thereto and Wilmington Trust, National Association, as
administrative agent, are parties to the Second Lien Credit Agreement (as
defined herein);
WHEREAS, pursuant to the Payoff Letter (as defined herein), the Company desires
to issue to the Värde Parties, as consideration for the termination of the
Second Lien Credit Agreement and the satisfaction in full of all indebtedness,
liabilities and other Obligations (as defined therein) (the outstanding
principal amount of the Loans thereunder, accrued and unpaid interest thereon
and the Make-Whole Amount (as defined herein) totaling $133,596,279 (the “Term
Loan Exchange Amount”)), (i) 9,891,638 shares of the Common Stock (as defined
herein), (ii) 60,000 shares of the Series E Preferred Stock (as defined herein),
having the terms set forth in the Series E Certificate of Designation (as
defined herein), and (iii) 55,000 shares of the Series F Preferred Stock (as
defined herein), having the terms set forth in the Series F Certificate of
Designation (as defined herein);
WHEREAS, shares of the Series E Preferred Stock will be convertible into shares
of the Common Stock in accordance with the terms of the Series E Certificate of
Designation;
WHEREAS, the Company desires to issue to the Värde Parties, as consideration for
the amendment and restatement of the Series C Certificate of Designation (as
defined herein) and the Series D Certificate of Designation (as defined herein),
7,750,000 shares of the Common Stock; and
WHEREAS, at Closing (as defined herein), the Company and the Värde Parties will
enter into the Registration Rights Agreement (as defined herein).
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Värde Party
agree as follows:

Article I.

DEFINITIONS

1.1    Definitions. As used in this Agreement, the following terms have the
meanings set forth in this Section 1.1:
“2016 Plan” means the Lilis Energy, Inc. 2016 Omnibus Incentive Plan, as amended
from time to time.
“A&R Series C Certificate of Designation” means the Second Amended and Restated
Certificate of Designation of Preferences, Rights and Limitations of Series C‑1
9.75% Participating Preferred Stock and Series C‑2 9.75% Participating Preferred
Stock to be filed prior to the Closing by the Company with the Secretary of
State of the State of Nevada, in the form of Exhibit A attached hereto.
“A&R Series D Certificate of Designation” means the Amended and Restated
Certificate of Designation of Preferences, Rights and Limitations of Series D
8.25% Participating Preferred Stock to be filed prior to the Closing by the
Company with the Secretary of State of the State of Nevada, in the form of
Exhibit B attached hereto.
“Action” has the meaning ascribed to such term in Section 3.1(j).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act; provided, that no portfolio company of a Värde Party or its
Affiliates shall be considered or otherwise deemed an Affiliate thereof.
“Agreement” has the meaning ascribed to such term in the preamble.
“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company, dated as of October 10, 2011, as amended from time
to time.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or Texas are authorized or required by law
or other governmental action to close.
“Capitalization Date” has the meaning ascribed to such term in Section 3.1(g).
“Certificates of Designation” means each of the A&R Series C Certificate of
Designation, the A&R Series D Certificate of Designation, the Series E
Certificate of Designation and the Series F Certificate of Designation.
“Closing” means the closing of the issuance of the Exchanged Shares pursuant to
Section 2.1.
“Closing Date” means the date on which the Closing actually occurs.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commission” means the United States Securities and Exchange Commission.
“Common Shares” means the Exchanged Common Shares and the Underlying Shares.
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Company” has the meaning ascribed to such term in the preamble.
“Company Information” has the meaning ascribed to such term in Section 5.10(b).
“Company Stock Awards” has the meaning ascribed to such term in Section 3.1(g).
“Company Stockholders” means the holders of shares of the Common Stock.
“Effect” means any change, event, effect or circumstance.
“Environmental Laws” means any Law relating in any way to protection of the
environment, preservation or reclamation of natural resources, pollution,
occupational or public health or safety, or the management, release or
threatened release of, or exposure to, any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Värde Party directly or indirectly resulting
from or based upon (a) violation of or liability under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement,
proceeding or other arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 or Title IV of
ERISA and Section 412 or 430 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 or 430 of the Code or Section 302 of ERISA; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan; (f) the incurrence by the Company or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Title IV of ERISA.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exchanged Common Shares” has the meaning ascribed to such term in
Section 2.1(b).
“Exchanged Preferred Shares” has the meaning ascribed to such term in
Section 2.1(a).
“Exchanged Series E Shares” has the meaning ascribed to such term in Section
2.1(a).
“Exchanged Series F Shares” has the meaning ascribed to such term in Section
2.1(a).
“Exchanged Shares” has the meaning ascribed to such term in Section 2.1(b).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“GAAP” has the meaning ascribed to such term in Section 3.1(h).
“Governmental Entity” means any court, administrative agency or commission or
other governmental or arbitral body or authority or instrumentality, whether
federal, state, local or foreign, and any applicable industry self-regulatory
organization.
“Hazardous Materials” means all pollutants, contaminants, chemicals, materials,
substances, wastes, mixtures, pesticides, and any other substance for which
liability or standards of conduct may be imposed under any Environmental Law,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, noise, odor, mold, infectious
or medical wastes and all other materials, substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Intellectual Property Rights” has the meaning ascribed to such term in
Section 3.1(p).
“Investor Directors” has the meaning ascribed to such term in Section 5.13(b).
“Knowledge of the Company” means the actual knowledge of one or more executive
officers of the Company.
“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity.
“Legend Removal Date” has the meaning ascribed to such term in Section 5.2(d).
“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
“Loans” has the meaning ascribed to such term in the Second Lien Credit
Agreement.
“Make-Whole Amount” has the meaning ascribed to such term in the Second Lien
Credit Agreement.
“Material Adverse Effect” means, with respect to the Company, any Effect that,
individually or taken together with all other Effects that have occurred prior
to the date of determination of the occurrence of the Material Adverse Effect,
is or is reasonably likely to be materially adverse to the business, assets,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole; provided, that in no event shall any of the
following, alone or in combination, be deemed to constitute a Material Adverse
Effect or be taken into account in determining whether a Material Adverse Effect
has occurred: (i) any change in the Company’s stock price or trading volume,
(ii) any failure by the Company to meet revenue, earnings production or other
projections, (iii) any change in commodity prices or other Effect affecting the
oil and gas industry generally, or the United States economy generally, or any
Effect that results from changes affecting general worldwide economic or capital
market conditions, in each case except to the extent such change of Effect
disproportionately affects the Company and its Subsidiaries, taken as a whole,
relative to other oil and gas exploration and production companies operating in
the United States, (iv) any Effect caused by or resulting from the announcement
or pendency of the transactions contemplated by the Transaction Documents or the
RBL Amendment or the identity of a Värde Party or any of its Affiliates in
connection with the transactions contemplated by this Agreement, (v) acts of war
or terrorism or natural disasters, (vi) the performance of the obligations under
the Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, including compliance with the covenants set forth herein and
therein, or any action taken or omitted to be taken by the Company at the
request or with the prior consent of the Värde Parties, (vii) in and of itself,
the commencement of any suit, action or proceeding (provided, that such
exclusion shall not apply to any underlying fact, event or circumstance that may
have caused or contributed to such action, suit or proceeding), or any
liability, sanction or penalty arising from any governmental proceeding or
investigation that was commenced prior to the date of this Agreement and
disclosed by the Company in this Agreement, in a correspondingly identified
schedule attached hereto or in any SEC Report filed with or furnished to the
Commission prior to the date of this Agreement, (viii) changes in GAAP or other
accounting standards (or any interpretation thereof) or (ix) changes in any Laws
or other binding directives issued by any Governmental Entity or interpretations
or enforcement thereof; provided, that (A) the exceptions in clause (i) or (ii)
shall not prevent or otherwise affect a determination that any Effect underlying
such change or failure has resulted in, or contributed to, a Material Adverse
Effect, (B) without limiting clause (iii), with respect to clauses (viii) and
(ix), such Effects, alone or in combination, may be deemed to constitute, or be
taken into account in determining whether a Material Adverse Effect has
occurred, but only to the extent that such Effects disproportionately affect the
Company and its Subsidiaries, taken as a whole, relative to other oil and gas
exploration and production companies operating in the United States.
“Money Laundering Laws” has the meaning ascribed to such term in
Section 3.1(ii).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate contributes or has any
obligations or liabilities (current or contingent).
“October Transaction Agreement” means that certain Transaction Agreement, dated
as of October 10, 2018, among the Company and the Värde Parties.
“OFAC” has the meaning ascribed to such term in Section 3.1(gg).
“Payoff Letter” means that certain Payoff Letter, to be dated as of the date
hereof, by Wilmington Trust, National Association, as administrative agent, and
Värde Partners, Inc., as lead lender, acknowledged and agreed by the Company and
the Värde Parties, in the form of Exhibit C attached hereto.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or 430 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as determined under ERISA.
“Preferred Stock” means each of the Series C-1 Preferred Stock, the Series C-2
Preferred Stock, the Series D Preferred Stock, the Series E Preferred Stock and
the Series F Preferred Stock.
“Proxy Statement” has the meaning ascribed to such term in Section 5.9.
“RBL Amendment” has the meaning ascribed to such term in the definition of “RBL
Credit Agreement” in this Section 1.1.
“RBL Credit Agreement” means that certain Second Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of October 10, 2018, by and among
the Company, the guarantors from time to time party thereto, the lenders party
thereto and BMO Harris Bank, N.A., as administrative agent and collateral agent,
as amended by the First Amendment and Waiver thereto, dated as of March 1, 2019
(the “RBL Amendment”), and as further amended from time to time (in accordance
with the Certificates of Designation).
“Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement, dated as of the Closing Date, by and among the
Company and the Värde Parties, in the form of Exhibit D attached hereto.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Common Shares by each Värde Party as provided for in the Registration Rights
Agreement.
“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.
“Required Approvals” has the meaning ascribed to such term in Section 3.1(e).
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of the Common Stock then issuable upon conversion in full of all then
outstanding Exchanged Series E Shares, ignoring any conversion limits set forth
in the Series E Certificate of Designation.
“Requisite Stockholder Approval” has the meaning ascribed to such term in
Section 5.9.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any rule or regulation hereafter adopted by the Commission having substantially
the same purpose and effect as such Rule.
“SEC Reports” has the meaning ascribed to such term in Section 3.1(h).
“Second Lien Credit Agreement” means that certain Credit Agreement, dated as of
April 26, 2017, by and among the Company, the guarantors party thereto, the
lenders party thereto and Wilmington Trust, National Association, as
administrative agent, as amended, supplemented or otherwise modified to the
Closing Date, prior to giving effect to the Transaction Documents.
“Securities” means the Exchanged Shares and the Underlying Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
January 30, 2018 among the Company and the original Holders (as defined
therein), as amended, modified or supplemented from time to time in accordance
with its terms.
“Series C and Series D Exchanged Common Shares” has the meaning ascribed to such
term in Section 2.1(b).
“Series C Certificate of Designation” means the Amended and Restated Certificate
of Designation of Preferences, Rights and Limitations of Series C‑1 9.75%
Convertible Participating Preferred Stock and Series C‑2 9.75% Convertible
Participating Preferred Stock filed by the Company with the Secretary of State
of the State of Nevada on October 10, 2018.
“Series C-1 Preferred Stock” means (a) prior to the filing of the A&R Series C
Certificate of Designation with the Secretary of State of the State of Nevada,
the Company’s Series C-1 9.75% Convertible Participating Preferred Stock, par
value $0.0001 per share, having the rights, preferences and privileges set forth
in the Series C Certificate of Designation, and (b) from and after the filing of
the A&R Series C Certificate of Designation with the Secretary of State of the
State of Nevada, the Company’s Series C-1 9.75% Participating Preferred Stock,
par value $0.0001 per share, having the rights, preferences and privileges set
forth in the A&R Series C Certificate of Designation.
“Series C-2 Preferred Stock” means (a) prior to the filing of the A&R Series C
Certificate of Designation with the Secretary of State of the State of Nevada,
the Company’s Series C-2 9.75% Convertible Participating Preferred Stock, par
value $0.0001 per share, having the rights, preferences and privileges set forth
in the Series C Certificate of Designation, and (b) from and after the filing of
the A&R Series C Certificate of Designation with the Secretary of State of the
State of Nevada, the Company’s Series C-2 9.75% Participating Preferred Stock,
par value $0.0001 per share, having the rights, preferences and privileges set
forth in the A&R Series C Certificate of Designation.
“Series D Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series D 8.25% Convertible Participating
Preferred Stock filed by the Company with the Secretary of State of the State of
Nevada on October 10, 2018.
“Series D Preferred Stock” means (a) prior to the filing of the A&R Series D
Certificate of Designation with the Secretary of State of the State of Nevada,
the Company’s Series D 8.25% Convertible Participating Preferred Stock, par
value $0.0001 per share, having the rights, preferences and privileges set forth
in the Series D Certificate of Designation, and (b) from and after the filing of
the A&R Series D Certificate of Designation with the Secretary of State of the
State of Nevada, the Company’s Series D 8.25% Participating Preferred Stock, par
value $0.0001 per share, having the rights, preferences and privileges set forth
in the A&R Series D Certificate of Designation.
“Series E Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series E 8.25% Convertible Participating
Preferred Stock to be filed prior to the Closing by the Company with the
Secretary of State of the State of Nevada, in the form of Exhibit E attached
hereto.
“Series E Preferred Stock” means the Company’s Series E 8.25% Convertible
Participating Preferred Stock, par value $0.0001 per share, having the rights,
preferences and privileges set forth in the Series E Certificate of Designation.
“Series F Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series F 9.00% Participating Preferred
Stock to be filed prior to the Closing by the Company with the Secretary of
State of the State of Nevada, in the form of Exhibit F attached hereto.
“Series F Preferred Stock” means the Company’s Series F 9.00% Participating
Preferred Stock, par value $0.0001 per share, having the rights, preferences and
privileges set forth in the Series F Certificate of Designation.
“Specified Party” has the meaning ascribed to such term in Section 5.13(j).
“Standstill Termination Date” means (a) with respect to Section 5.7(a), the date
that is the earlier of (i) the date the Värde Parties and their Affiliates are
no longer entitled to designate any Investor Directors pursuant to Section 5.13
or the Certificates of Designation and (ii) the date the Company fails to fully
declare and pay all accrued dividends on the Preferred Stock in cash on a
“Dividend Payment Date” (as defined in the Certificates of Designation)
occurring after April 26, 2022 pursuant to the Certificates of Designation; (b)
with respect to Section 5.7(b)-(h), the date that is the earlier of (i) the date
the Värde Parties and their Affiliates are no longer entitled to designate any
Investor Directors pursuant to Section 5.13 or the Certificates of Designation
and (ii) the date the Company fails to fully declare and pay all accrued
dividends on the Preferred Stock in cash on a “Dividend Payment Date” (as
defined in the Certificates of Designation) occurring after April 26, 2021
pursuant to the Certificates of Designation; and (c) with respect to Section
5.7(i), the date the Värde Parties and their Affiliates are no longer entitled
to designate any Investor Directors pursuant to Section 5.13 or the Certificates
of Designation.
“Stated Value” has the meaning ascribed to such term in the Certificates of
Designation, as applicable.
“Stockholder Meeting” has the meaning ascribed to such term in Section 5.9.
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and, where applicable, also includes any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.
“Tax” means any federal, state, local, or non-U.S. income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated or other tax of any kind whatsoever, including any
interest, penalty or addition thereto.
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Term Loan Exchange Amount” has the meaning ascribed to such term in the
recitals.
“Term Loan Exchanged Common Shares” has the meaning ascribed to such term in
Section 2.1(a).
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or NYSE National (or any successors
to any of the foregoing).
“Transaction Documents” means this Agreement, the Certificates of Designation,
the Registration Rights Agreement and the Payoff Letter, in each case including
all exhibits and schedules thereto and hereto.
“Transfer Agent” means Corporate Stock Transfer, Inc., the current transfer
agent and registrar for the Common Stock, and any successor transfer agent and
registrar for the Common Stock.
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Exchanged Series E Shares.
“Värde Party” and “Värde Parties” have the meanings ascribed to such terms in
the preamble.
“Värde Party Majority” has the meaning ascribed to such term in Section 5.13(b).
“Värde Parties’ Transaction Expense Amount” means all reasonable and documented
out-of-pocket fees and expenses incurred by the Värde Parties in connection with
the transactions contemplated by the Transaction Documents.
“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

ARTICLE II.    

ISSUE OF EXCHANGED SHARES; CLOSING

2.1    Issue of Exchanged Shares.
(a)    On the Closing Date, on the terms and subject to the conditions set forth
herein and as consideration for the termination of the Second Lien Credit
Agreement and the satisfaction in full, in lieu of the repayment in full in
cash, of the Term Loan Exchange Amount pursuant to the Payoff Letter, the
Company will issue to the Värde Parties (i) an aggregate of 9,891,638 shares of
the Common Stock (the “Term Loan Exchanged Common Shares”), with each Värde
Party receiving such number of the Term Loan Exchanged Common Shares as set
forth opposite such Värde Party’s name on Schedule I hereto, (ii) an aggregate
of 60,000 shares of the Series E Preferred Stock (the “Exchanged Series E
Shares”), with an aggregate Stated Value of $60,000,000, with each Värde Party
receiving such number of the Exchanged Series E Shares as set forth opposite
such Värde Party’s name on Schedule I hereto, and (iii) an aggregate of 55,000
shares of the Series F Preferred Stock (the “Exchanged Series F Shares” and,
together with the Exchanged Series E Shares, the “Exchanged Preferred Shares”),
with an aggregate Stated Value of $55,000,000, with each Värde Party receiving
such number of the Exchanged Series F Shares as set forth opposite such Värde
Party’s name on Schedule I hereto. The Term Loan Exchanged Common Shares
correspond to $18,596,279 of the Term Loan Exchange Amount, based on an agreed
exchange price of $1.88 per share of Common Stock; and the Exchanged Preferred
Shares correspond to $115,000,000 of the Term Loan Exchange Amount, based on an
agreed exchange price of $1,000 per share of each of the Series E Preferred
Stock and the Series F Preferred Stock.
(b)    On the Closing Date, on the terms and subject to the conditions set forth
herein and as consideration for the amendment and restatement of the Series C
Certificate of Designation and the Series D Certificate of Designation as set
forth in, respectively, the A&R Series C Certificate of Designation and the A&R
Series D Certificate of Designation, the Company will issue to the Värde Parties
7,750,000 shares of the Common Stock (the “Series C and Series D Exchanged
Common Shares” and, together with the Term Loan Exchanged Common Shares, the
“Exchanged Common Shares”), with each Värde Party receiving such number of the
Series C and Series D Exchanged Common Shares as set forth opposite such Värde
Party’s name on Schedule I hereto. The Series C and Series D Exchanged Common
Shares consist of (i) 6,250,000 shares of the Common Stock issued as
consideration for the amendment and restatement of the Series C Certificate of
Designation and (ii) 1,500,000 shares of the Common Stock issued as
consideration for the amendment and restatement of the Series D Certificate of
Designation. The Exchanged Common Shares and the Exchanged Preferred Shares
shall collectively constitute the “Exchanged Shares.”

2.2    Deliveries.
(a)    On the Closing Date, the Company shall deliver or cause to be delivered
to each Värde Party the following:
(i)    evidence of the number of shares of the Exchanged Shares issued to such
Värde Party having been issued in book-entry form to such Värde Party;
(ii)    evidence that the A&R Series C Certificate of Designation has been filed
with, and accepted by, the Secretary of State of the State of Nevada;
(iii)    evidence that the A&R Series D Certificate of Designation has been
filed with, and accepted by, the Secretary of State of the State of Nevada;
(iv)    evidence that the Series E Certificate of Designation has been filed
with, and accepted by, the Secretary of State of the State of Nevada;
(v)    evidence that the Series F Certificate of Designation has been filed
with, and accepted by, the Secretary of State of the State of Nevada;
(vi)    the Registration Rights Agreement duly executed by the Company;
(vii)    the Payoff Letter duly executed by the Company and the other parties
thereto (other than the Värde Parties);
(viii)    evidence that a number of Underlying Shares at least equal to the
Required Minimum has been reserved by the Company and approved, subject to
official notice of issuance, for listing on the NYSE American;
(ix)    evidence that the Exchanged Common Shares have been approved, subject to
official notice of issuance, for listing on the NYSE American;
(x)    to the extent not previously delivered to the Värde Parties, the RBL
Amendment duly executed by the Company and the other parties thereto;
(xi)    a certificate of the Company’s Secretary or another authorized officer
of the Company, dated as of the Closing Date, certifying (A) the Articles of
Incorporation and bylaws, as then in effect and attached thereto, (B) the
resolutions adopted by the Board of Directors authorizing the transactions
contemplated hereby and (C) as to the signatures and authority of the Persons
signing the Transaction Documents and related documents on behalf of the
Company;
(xii)    a certificate of the Company signed on behalf of the Company by an
executive officer and dated as of the Closing Date, certifying that the
conditions in Section 2.4(b) (other than clause (iv) thereof) have been
satisfied;
(xiii)    an opinion from Bracewell LLP, in substantially the form attached
hereto as Exhibit G, which shall be addressed to the Värde Parties and dated as
of the Closing Date;
(xiv)    an opinion of Nevada counsel, in substantially the form attached hereto
as Exhibit H, which shall be addressed to the Värde Parties and dated as of the
Closing Date;
(xv)    payment of the Värde Parties’ Transaction Expense Amount, payable by
wire transfer of immediately available funds to the accounts designated by the
Värde Parties prior to the Closing Date; and
(xvi)    evidence that the Payoff Amount (as defined in the Payoff Letter) has
been received by the applicable parties to which such amount is owed.
(b)    On the Closing Date, each Värde Party shall deliver or cause to be
delivered to the Company the following:
(i)    the Registration Rights Agreement duly executed by such Värde Parties;
(ii)    the Payoff Letter duly acknowledged by such Värde Parties and the other
lenders party thereto;
(iii)    a certificate of such Värde Party signed on behalf of such Värde Party
by a duly authorized Person and dated as of the Closing Date, certifying that
the conditions in Section 2.4(c) (other than clause (iii) thereof) have been
satisfied; and
(iv)    a cross-receipt, duly executed by such Värde Party, acknowledging such
Värde Party’s receipt of the number of Exchanged Shares set forth opposite such
Värde Party’s name on Schedule I hereto.

2.3    Closing. The Closing shall occur by the first Business Day that is on or
following the satisfaction or waiver of the conditions set forth in Section 2.4
(other than those conditions that, by their terms, are to be satisfied or waived
at the Closing, but subject to the satisfaction or waiver thereof) at the
offices of Kirkland & Ellis LLP, 609 Main Street, Houston, Texas 77002 or such
other location (or remotely by electronic exchange of documentation) as the
parties may mutually agree.

2.4    Closing Conditions.
(a)    Mutual Closing Conditions. The obligations of the Värde Parties, on the
one hand, and the Company, on the other hand, to effect the Closing is subject
to the satisfaction or, to the extent permitted by applicable Law, waiver by
Värde Parties whose aggregate Exchanged Shares represent a majority of the
aggregate Exchanged Shares of all Värde Parties and the Company, at the Closing
of the following condition:
(i)    no temporary restraining order, preliminary or permanent injunction or
other judgment or order issued by any Governmental Entity and no Law shall be in
effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement.
(b)    Värde Parties Closing Conditions. The obligations of the Värde Parties to
effect the Closing are also subject to the satisfaction or, to the extent
permitted by applicable Law, waiver by Värde Parties whose aggregate Exchanged
Shares represent a majority of the aggregate Exchanged Shares of all Värde
Parties at or prior to the Closing of the following conditions:
(i)    (A) the representations and warranties of the Company set forth in
Section 3.1 shall be true and correct in all material respects (other than
Sections 3.1(b)(i), 3.1(c), 3.1(d), 3.1(f), 3.1(g), 3.1(u) or 3.1(w) or any
other representations qualified by materiality which, in each case, shall be
true and correct in all respects) as of the date of this Agreement and as of the
Closing Date as though made on and as of such date (except to the extent that
such representation or warranty speaks to an earlier date, in which case as of
such earlier date);
(ii)    there shall not be pending any suit, action or proceeding by any
Governmental Entity or shareholder of the Company (other than a Värde Party or
its Affiliates) seeking to restrain, enjoin or prohibit the consummation of the
transactions contemplated by this Agreement;
(iii)    the Company shall have performed and complied with, in all material
respects, its obligations, covenants and agreements required to be performed by
it pursuant to this Agreement at or prior to the Closing;
(iv)    the Company shall have delivered to the Värde Parties all deliverables
required to be delivered by the Company pursuant to Section 2.2(a); and
(v)    no notice of delinquency or delisting from the NYSE American shall have
been received by the Company with respect to the Common Stock.
(c)    Company Closing Conditions. The obligation of the Company to effect the
Closing is also subject to the satisfaction or, to the extent permitted by
applicable Law, waiver by the Company at or prior to the Closing of the
following conditions:
(i)    (A) the representations and warranties of the Värde Parties set forth
in Section 3.2 shall be true and correct in all material respects (other
than Sections 3.2(a), 3.2(b) or 3.2(c), which shall be true and correct in all
respects) as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except to the extent that such representation or
warranty speaks to an earlier date, in which case as of such earlier date);
(ii)    each of the Värde Parties shall have performed and complied with, in all
material respects, its obligations, covenants and agreements required to be
performed by it pursuant to this Agreement at or prior to the Closing; and
(iii)    each of the Värde Parties shall have delivered to the Company all
deliverables required to be delivered by the Värde Parties pursuant to Section
2.2(b).
2.5    Termination. The Värde Parties shall be entitled to terminate this
Agreement by written notice to the Company if the Closing has not occurred on or
before March 8, 2019; provided, however, that the Värde Parties shall not have
the right to terminate this Agreement under this Section 2.5 if the failure of
the Closing to occur on or before such date is the result of the failure of any
of the Värde Parties to fulfill any material covenant or agreement under this
Agreement.

ARTICLE III.    

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants to each Värde Party, as of the date hereof and as of the
Closing Date, that, except as disclosed in the SEC Reports filed with or
furnished to the Commission and publicly available prior to the date of this
Agreement (excluding any risk factor disclosure and disclosure of risks included
in any “forward-looking statements” disclaimer or other statements included in
such SEC Reports to the extent that they are predictive, forward-looking or
primarily cautionary in nature, in each case other than any specific factual
information contained therein, and excluding any supplement, modification or
amendment thereto made after the date hereof):
(a)    Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens (except for Liens created under or expressly permitted by the RBL Credit
Agreement and the Second Lien Credit Agreement), and all of the issued and
outstanding shares of capital stock or other equity interests of each Subsidiary
have been validly issued, are fully paid and nonassessable (except in the case
of any Subsidiary that is a limited liability company, as such nonassessability
may be affected by the applicable limited liability company Law) and were not
issued in violation of any preemptive or similar rights to subscribe for or
purchase securities. None of the Company’s Subsidiaries is currently prohibited,
directly or indirectly, from paying any dividends or distributions to the
Company, from making any other distribution on such Subsidiary’s capital stock
or other equity securities, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except for (i) such prohibitions under applicable Law, applicable
organizational or charter documents, the RBL Credit Agreement or the Second Lien
Credit Agreement, (ii) restrictions on the subletting, assignment or transfer of
any property, right or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
similar contract and (iii) other restrictions incurred in the ordinary course of
business under agreements or instruments not relating to indebtedness of the
Company or any of its Subsidiaries.
(b)    Organization and Qualification.
(i)    The Company and each of the Subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite
corporate or other applicable entity power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.
(ii)    Each of the Company and the Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except to the extent that any
failure to be so qualified or in good standing has not had, and would not
reasonably be expected to have, a Material Adverse Effect.
(c)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. Except for obtaining the Requisite Stockholder Approval, the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further approval of the Board of Directors or the Company’s stockholders is
required in connection herewith or therewith. The Transaction Documents to which
the Company is a party have been (or upon delivery or filing thereof will have
been) duly executed by the Company and, when delivered or filed with the
Secretary of State of the State of Nevada, as applicable, in accordance with the
terms hereof and thereof, will constitute the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms
(except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
(d)    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by it of
the transactions contemplated hereby and thereby do not and will not:
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) assuming the due execution and delivery of the Payoff
Letter by the parties thereto, conflict with, or constitute a material default
(or an event that with notice or lapse of time or both would become a material
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise and including,
for the avoidance of doubt, the RBL Credit Agreement) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or, (iii) subject to the Required Approvals, conflict
with or result in a material violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound.
(e)    Filings, Consents and Approvals. Assuming the due execution and delivery
of the Payoff Letter by the parties thereto and giving effect to the RBL
Amendment, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Entity or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than: (i) as contemplated by Sections 5.5, 5.8, 5.9 and 5.11;
(ii) as contemplated by the Registration Rights Agreement; (iii) as required in
connection with the listing of the Common Shares on the NYSE American; (iv) the
filing of the Certificates of Designation with the Secretary of State of the
State of Nevada; and (v) as may be required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended in connection with the conversion
of shares of the Preferred Stock (collectively, the “Required Approvals”).
(f)    Issuance of the Securities. The Exchanged Shares have been duly
authorized. When the Certificates of Designation have been filed with the
Secretary of State of the State of Nevada and the Exchanged Shares have been
issued, in accordance with the Transaction Documents, the Exchanged Shares will
be duly and validly issued, fully paid and nonassessable and free and clear of
all Liens imposed by, or arising through, the Company other than restrictions on
transfer provided for in the Transaction Documents. Each of the Underlying
Shares, when issued in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable and free and clear of all
Liens imposed by, or arising through, the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized Common Stock a number of shares of the Common Stock for
issuance of the Underlying Shares at least equal to the Required Minimum.
(g)    Capitalization. The authorized shares of capital stock consist of
(i) 150,000,000 shares of the Common Stock and (ii) 10,000,000 shares of
preferred stock, par value $0.0001 per share. As of the close of business on
March 1, 2019 (the “Capitalization Date”), (i) 73,682,816 shares of the Common
Stock were issued and outstanding, (ii) 100,000 shares of Series C-1 Preferred
Stock were issued and outstanding, (iii) 25,000 shares of Series C-2 Preferred
Stock were issued and outstanding, (iv) 39,254 shares of Series D Preferred
Stock were issued and outstanding, (v) 5,256,578 shares of the Common Stock were
reserved for issuance upon the exercise of stock options outstanding on such
date and zero shares of the Common Stock were reserved for issuance upon the
exercise or payment of stock units (including deferred stock units, restricted
stock and restricted stock units) or other equity-based incentive awards granted
pursuant to any plans, agreements or arrangements of the Company and outstanding
on such date (collectively, the “Company Stock Awards”), (vi) 4,422,329 shares
of the Common Stock were reserved for issuance upon the exercise of outstanding
warrants, (vii) 28,874,078 shares of the Common Stock were reserved for issuance
upon the conversion of outstanding Series C-1 Preferred Stock, (viii) 6,776,237
shares of the Common Stock were reserved for issuance upon the conversion of the
outstanding Series C-2 Preferred Stock, (ix) 10,353,632 shares of the Common
Stock were reserved for issuance upon the conversion of outstanding Series D
Preferred Stock, (x) 17,173,367 shares of the Common Stock were reserved for
issuance upon conversion of the Loans under the Second Lien Credit Agreement,
and (xi) 253,598 shares of the Common Stock were held by the Company in its
treasury. Since the Capitalization Date, the Company has not sold or issued or
repurchased, redeemed or otherwise acquired any shares of the Company’s capital
stock or other equity securities other than shares of the Common Stock issued in
respect of the exercise of Company Stock Awards in the ordinary course of
business. Except as contemplated by the Transaction Documents and as set forth
in this Section 3.1(g), there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of the Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of the Common Stock or Common Stock Equivalents. None of
(i) the issuance of the Exchanged Shares pursuant to this Agreement or (ii) the
issuance of the Underlying Shares upon conversion of the Exchanged Series E
Shares will obligate the Company to issue shares of the Common Stock or other
securities to any Person (other than the Värde Parties) or result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with all federal
and state securities Laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as provided in the Transaction Documents, the Second
Lien Credit Agreement, the Series C Certificate of Designation, the Series D
Certificate of Designation, the October Transaction Agreement and the Securities
Purchase Agreement, there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Knowledge of the Company, between or among any
of the Company’s stockholders.
(h)    SEC Reports; Financial Statements.
(i)    The Company has filed with or furnished to the Commission all reports,
schedules, forms, statements and other documents required to be filed with or
furnished to the Commission by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
December 31, 2015 (all such materials filed or furnished by the Company, whether
or not required to be filed or furnished, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
(ii)    The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the individuals responsible for the
preparation of the Company’s filings with the Commission and (ii) has disclosed,
based on its most recent evaluation prior to the date of this Agreement, to the
Company’s outside auditors and the Board of Directors’ audit committee (A) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) under
the Exchange Act) that are reasonably likely to materially adversely affect the
Company’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.
(i)    Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed or
furnished prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice,
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP and (C) liabilities under the Transaction Documents,
the RBL Credit Agreement and the Second Lien Credit Agreement and (iii) the
Company has not altered its methods of accounting.
(j)    Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any Governmental Entity (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or (ii) if adversely
determined, would reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor any director or officer thereof (in
his or her capacity as a director or officer of the Company), is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or, to the Knowledge of the Company, former director or officer of the
Company (in his or her capacity as a director or officer of the Company). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
(k)    Labor Relations. No strike, concerted refusal to work or other similar
material labor dispute exists or, to the Knowledge of the Company, is imminent
with respect to any of the employees of the Company. None of the Company’s or
its Subsidiaries’ employees is a member of a union that relates to such
employee’s relationship with the Company or such Subsidiary, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement. To the Knowledge of the Company, no executive officer of the Company
or any Subsidiary, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or noncompetition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in material compliance with all
Laws relating to employment and employment practices, terms and conditions of
employment and wages and hours. There are no material Actions against the
Company pending, or to the Knowledge of the Company, threatened to be filed in
connection with the employment of any employee of the Company or any of its
Subsidiaries.
(l)    Compliance. Neither the Company nor any Subsidiary: (i)  is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (except as
provided in the RBL Amendment, whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any
Governmental Entity or (iii) is or has been in violation of any Laws, except, in
each case, as would not reasonably be expected to have a Material Adverse
Effect.
(m)    Sarbanes-Oxley. The Company, the Subsidiaries and the Company’s officers
and directors (in their capacity as such) are in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof.
(n)    Regulatory Permits. Except as would not reasonably be expected to have a
Material Adverse Effect, (i) the Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate Governmental
Entity necessary to conduct their respective businesses as described in the SEC
Reports and have fulfilled and performed all of their respective obligations
with respect to such certificates, authorizations and permits and (ii) no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or result in any other impairment of the
rights of the holder of such certificates, authorizations and permits.
(o)    Title to Assets. The Company and the Subsidiaries have generally
satisfactory title to all of their interests in producing oil and gas properties
and to all of their material interests in non-producing oil and gas properties,
in each case free and clear of all Liens, except for Liens created under or
expressly permitted by the RBL Credit Agreement and the Second Lien Credit
Agreement.
(p)    Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all trademarks, service marks, trade names, trade secrets,
information, copyrights, and other intellectual property rights and similar
rights material to its business as presently conducted (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim that the Intellectual
Property Rights violate the intellectual property rights of any Person. To the
Knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.
(q)    Insurance. Each of the Company and its Subsidiaries carry, or are covered
by, insurance from insurers of recognized financial responsibility in such
amounts and covering such risks as is reasonably adequate for the conduct of
their respective businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses in similar industries.
All material policies of insurance of the Company and its Subsidiaries are in
full force and effect; the Company and its Subsidiaries are in compliance with
the terms of such policies in all material respects; there are no material
claims by the Company or any of its Subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and none of the Company or any of its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
(r)    Related Party Transactions. Since December 31, 2015, neither the Company
nor any of its Subsidiaries has entered into (i) any transaction required to be
disclosed in SEC Reports prior to the date hereof pursuant to Item 404 of
Regulation S-K promulgated by the Commission that has not been so disclosed or
(ii) any related party transaction subject to the Company’s related party
transactions policy that has not been approved in accordance with such policy.
(s)    [Reserved].
(t)    Private Placement. Assuming the accuracy of the Värde Parties’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the issue of the Exchanged Shares or the
issue of the Underlying Shares by the Company to the Värde Parties as
contemplated hereby. The issuance of the Exchanged Shares hereunder does not,
and the issuance of the Underlying Shares will not, contravene the rules and
regulations of the NYSE American.
(u)    Investment Company. The Company is not, and immediately after the
issuance of the Exchanged Shares will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
(v)    Registration Rights. Except as set forth on Schedule 3.1(v), no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary. The Company
has not granted registration rights to any Person other than the Värde Parties
that would provide such Person priority over the Värde Parties’ rights with
respect to any registration pursuant to the Registration Rights Agreement.
(w)    Registration and Transfer Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and is listed on NYSE American and
the Company has not taken (and, to the Knowledge of the Company, no Person has
taken) any action designed to, or which to the Knowledge of the Company, is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating (or seeking to terminate) such
registration or listing. No notice of delinquency or delisting from the NYSE
American has been received by the Company with respect to the Common Stock. The
Exchanged Common Shares and a number of Underlying Shares at least equal to the
Required Minimum have been approved, subject to official notice of issuance, for
listing on the NYSE American.
(x)    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation (or similar charter
documents) or the laws of its state of incorporation (including the “acquisition
of controlling interest” statutes codified in Nevada Revised Statutes 78.378
through 78.3793, inclusive, and the “combinations with interested stockholders”
statutes codified in Nevada Revised Statutes 78.411 through 78.444, inclusive)
that is or could become applicable to the Värde Parties as a result of the Värde
Parties and the Company fulfilling their obligations or exercising their rights
under the Transaction Documents, including, without limitation, as a result of
the Company’s issuance of the Securities and the Värde Parties’ ownership of the
Securities.
(y)    No Integrated Offering. Assuming the accuracy of the Värde Parties’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act or (ii) any applicable stockholder
approval provisions of the NYSE American.
(z)    Tax Status. The Company and its Subsidiaries each (i) has made or filed
all United States federal, state and local income and all other material Tax
Returns, reports and declarations required by any jurisdiction to which it is
subject and (ii) has paid all Taxes and other governmental assessments and
charges that are material in amount or shown or determined to be due on such Tax
Returns, reports and declarations, except those being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.
(aa)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to result in a Material Adverse Effect.
(bb)    No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising (as those terms are used in
Regulation D promulgated under the Securities Act).
(cc)    Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the Knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any Person acting on its behalf of which
the Company is aware) which is in violation of law; or (iv) violated in any
material respect any provision of FCPA.
(dd)    Acknowledgment Regarding Värde Parties’ Acquisition of Securities. The
Company acknowledges and agrees that each of the Värde Parties is acting solely
in the capacity of an arm’s length acquirer with respect to the Securities. The
Company further acknowledges that no Värde Party is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby
and any advice given by any Värde Party or any of their respective
Representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the transactions
contemplated hereby and thereby. The Company further represents to each Värde
Party that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its Representatives. The Company acknowledges and
agrees that no Värde Party makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
(ee)    Regulation M Compliance. The Company has not, and to the Knowledge of
the Company, no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, or (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of any of the Securities.
(ff)    Stock Option Plans. To the Knowledge of the Company, each stock option
granted by the Company under the 2016 Plan was granted (i) in accordance with
the terms of the 2016 Plan and (ii) with an exercise price at least equal to the
fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. To the Knowledge of the
Company, no stock option granted under the 2016 Plan has been backdated. To the
Knowledge of the Company, the Company has not intentionally granted, and there
is no and has been no Company policy or practice to intentionally grant, stock
options under the 2016 Plan prior to, or otherwise intentionally coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.
(gg)    Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
(hh)    Environmental Matters.
(i)    Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries (i) for the last 5 years have been and
are in compliance with all Environmental Laws, which compliance includes and has
included obtaining, maintaining and complying with any permit, license,
authorization or other approval required under any Environmental Law, (ii) have
not incurred, assumed, provided an indemnity with respect to, or otherwise
become subject to any Environmental Liability of any other Person and (iii) have
not received any notice, report, order, directive or other information regarding
any actual or alleged violation of or liability under Environmental Laws, and
are not subject to any pending or, to the Knowledge of the Company, threatened
proceedings arising under Environmental Laws, in each case the subject matter of
which is unresolved.
(ii)    Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Company nor any Subsidiary has treated, stored, released,
discharged, disposed of, arranged for or permitted the disposal of, transported,
handled, manufactured, distributed, or exposed any Person to, or owned or
operated any property or facility which is or has been contaminated by, any
Hazardous Materials, in each case so as to give rise to any Environmental
Liability of the Company or its Subsidiaries.
(ii)    Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the Knowledge of the Company or any Subsidiary, threatened.
Except for the representations and warranties made by the Company in this
Section 3.1, neither the Company nor any other Person makes any express or
implied representation or warranty with respect to the Company or any
Subsidiaries or their respective businesses, operations, assets liabilities,
condition or prospects, and the Company hereby disclaims any such other
representations or warranties. In particular, without limiting the foregoing
disclaimer, neither the Company nor any other Person makes or has made any
representation or warranty to the Värde Parties, or any of their respective
Affiliates or representatives with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to the Company or
any of its Subsidiaries or their respective business, or (ii) except for the
representations and warranties made by the Company in this Section 3.1 and the
certificate delivered pursuant to Section 2.2(a)(xi), any oral or written
information presented to the Värde Parties, or any of their respective
Affiliates or representatives, in the course of their due diligence
investigation of the Company, the negotiation of this Agreement or in the course
of the transactions contemplated hereby. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall limit the right of the Värde
Parties to rely on the representations, warranties, covenants and agreements
made to the Värde Parties expressly set forth in the Transaction Documents or in
any certificate delivered hereunder or thereunder.

3.2    Representations and Warranties of the Värde Parties. Each Värde Party,
for itself and for no other Värde Party, hereby represents and warrants to the
Company, as of the date hereof and as of the Closing Date, that:
(a)    Organization; Authority. Such Värde Party is an entity duly incorporated
or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Värde Party of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Värde Party. The
Transaction Documents to which such Värde Party is a party have been duly
executed by such Värde Party and, when delivered by such Värde Party in
accordance with the terms hereof, will constitute the valid and legally binding
obligations of such Värde Party, enforceable against it in accordance with their
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
(b)    Own Account. Such Värde Party understands that the Securities are
“restricted securities,” as defined in Section (a)(3) of Rule 144 of the
Securities Act, and have not been registered under the Securities Act or any
applicable state securities law and such Värde Party is acquiring the Securities
as principal for its own account and not with a view to or for distributing or
reselling the Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of the Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of the Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Värde Party’s right to sell the
shares of the Preferred Stock pursuant to a Registration Statement or otherwise
in compliance with applicable federal and state securities laws). Such Värde
Party is acquiring the Securities hereunder in the ordinary course of its
business.
(c)    Värde Party Status. At the time such Värde Party was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.
(d)    Access to Information. Such Värde Party acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, Representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.
(e)    Experience of Such Värde Party. Such Värde Party, either alone or
together with its Representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Värde Party is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
(f)    General Solicitation. Such Värde Party is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

ARTICLE IV.    

CONSENT OF THE SERIES C-1, SERIES C-2 AND SERIES D HOLDERS
4.1    Ownership. The Värde Parties hereby represent and warrant to the Company
that, as of the date hereof, they currently own a majority of the outstanding
shares of each of the Series C-1 Preferred Stock, the Series C-2 Preferred Stock
and the Series D Preferred Stock.

4.2    Consent. The Värde Parties, in their capacity as holders of a majority of
the outstanding shares of each of the Series C-1 Preferred Stock, the Series C-2
Preferred Stock and the Series D Preferred Stock, hereby consent to (i) the
issuance by the Company of the Exchanged Preferred Shares, (ii) the amendment
and restatement of the Series C Certificate of Designation as set forth in the
A&R Series C Certificate of Designation and the filing of the A&R Series C
Certificate of Designation with the Secretary of State of the State of Nevada,
(iii) the amendment and restatement of the Series D Certificate of Designation
as set forth in the A&R Series D Certificate of Designation and the filing of
the A&R Series D Certificate of Designation with the Secretary of State of the
State of Nevada, (iv) the filing of the Series E Certificate of Designation with
the Secretary of State of the State of Nevada, (v) the filing of the Series F
Certificate of Designation with the Secretary of State of the State of Nevada,
and (vi) the increase in the number of directors constituting the entire Board
of Directors contemplated by Section 5.13 of this Agreement.

ARTICLE V.    

OTHER AGREEMENTS OF THE PARTIES

5.1    Filings; Other Actions. Following the execution of this Agreement, the
Värde Parties, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use commercially reasonable efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement. Each party shall execute and deliver
such further certificates, agreements and other documents and take such other
actions as the other parties may reasonably request to consummate or implement
such transactions or to evidence such events or matters. Each party hereto
agrees to keep the other party apprised of the status of matters referred to in
this Section 5.1. The Värde Parties shall promptly furnish the Company, and the
Company shall promptly furnish the Värde Parties, to the extent permitted by
applicable Law, with copies of written communications received by it or its
Subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this Agreement.

5.2    Transfer Restrictions.
(a)    Prior to September 5, 2019, without the consent of the Company, no Värde
Party may transfer any of the Exchanged Common Shares other than to an affiliate
of such Värde Party or in connection with a business combination transaction
involving the Company. After September 5, 2019, the Exchanged Common Shares
shall be unrestricted and freely transferable, subject to applicable securities
laws binding on such Värde Party or transfer. No Värde Party may transfer any of
the Exchanged Preferred Shares or the Underlying Shares except in accordance
with the terms of the Certificates of Designation. Any purported transfer of any
shares of the Securities in violation of this Section 5.2 or the Certificates of
Designation shall be void ab initio, neither the Company nor such Värde Party
shall recognize the same and the Company shall not record such purported
transfer on its books or treat the purported transferee as the owner of any such
Securities for any purpose.
(b)    Subject to Section 5.2(d), certificates and book-entry notations
representing shares of the Securities will bear a legend conspicuously thereon
in accordance with Nevada Revised Statutes 78.242, as provided in the
Certificates of Designation, or, with respect to the Common Shares, a
substantially similar legend with appropriate modifications.
(c)    The Company acknowledges and agrees that a Värde Party may from time to
time pledge or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Värde Party may transfer pledged or secured shares of
the Securities to the pledgees or secured parties. Such a pledge or transfer
will not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledger shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
appropriate Värde Party’s expense, the Company shall reasonably cooperate with
the Värde Party in connection with such pledge or transfer and will execute and
deliver such reasonable documentation as a pledgee secured party of the
Securities may reasonably request in connection with a transfer of the
Securities.
(d)    Subject to the limitations set forth below, certificates evidencing the
Common Shares shall not contain any legend (except in respect of the
restrictions set forth in Section 5.2(a) or in Section 13(a) of the Series E
Certificate of Designation, as relevant): (i) while a Registration Statement
covering the resale of such Common Shares is effective under the Securities Act,
(ii) following any sale of such Common Shares pursuant to Rule 144 or (iii) if
such Common Shares are held by a Person who is not, and has not been for the
preceding 90 days, an Affiliate of the Company and such Common Shares are
eligible for sale under Rule 144 without restriction and, in the case of this
clause (iii), the Company’s counsel (upon receipt of requested certifications
from the holder of such Common Shares) has delivered an opinion of counsel in
form and substance reasonably acceptable to the Transfer Agent if so requested
by the Transfer Agent. The Company agrees that at such time as such legend is no
longer required under clause (i), (ii) or (iii) of the first sentence of this
Section 5.2(d), it will, no later than five Trading Days following the delivery
by a Värde Party to the Company or the Transfer Agent of a certificate
representing Common Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Värde Party a certificate representing such shares that is
free from all restrictive and other legends (except in respect of the
restrictions set forth in Section 5.2(a) or in Section 13(a) of the Series E
Certificate of Designation, as relevant).
(e)    In connection with Section 5.2(d), each Värde Party, severally and not
jointly with the other Värde Parties, understands and hereby acknowledges that
in order for Rule 144 to be applicable to the sale of the Common Shares, the
Company must be current with respect to its filing obligations under the
Exchange Act at the time of such sale. Each Värde Party further understands and
hereby acknowledges that any legal opinion given by the Company’s counsel in
connection with Section 5.2(d) may be limited as to scope and in particular may
expire or be withdrawn in the event that the requirements of Rule 144 are not
satisfied, including if the Company is not in compliance with the current public
information requirement of Rule 144. Finally, each Värde Party understands and
hereby acknowledges that the Company and its legal counsel will rely on such
Värde Party’s understanding and agreement in connection with the issuance of the
legal opinion and removal of the legends from the Common Shares in accordance
with Section 5.2(d), and that it is each Värde Party’s sole responsibility to
confirm with the Company at the time of any sale of Common Shares that the
current public information requirement set forth in Rule 144 has been met.
(f)    In addition to such Värde Party’s other available remedies, the Company
shall pay to a Värde Party, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Common Shares (based on the VWAP of the Common Stock
on the date such Common Shares are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 5.2(d) and (e), $5
per Trading Day for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend (except in respect of the restrictions
set forth in Section 5.2(a) or in Section 13(a) of the Series E Certificate of
Designation, as applicable). Nothing herein shall limit such Värde Party’s right
to pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Värde Party shall have the right to pursue all remedies available to it at law
or in equity, including, without limitation, a decree of specific performance or
injunctive relief.
(g)    Each Värde Party, severally and not jointly with the other Värde Parties,
agrees with the Company that such Värde Party shall sell any of the Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom and that, if any of the Securities are sold pursuant to a Registration
Statement, such of the Securities shall be sold in compliance with the plan of
distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing the Securities as set forth in
this Section 5.2 is predicated, in part, upon the Company’s reliance upon this
understanding.

5.3    Furnishing of Information. Without limitation of any information delivery
requirements set forth in the Securities Purchase Agreement or the Certificates
of Designation, as applicable, if, at any time while the Värde Parties and their
Affiliates beneficially own at least 10% of the outstanding shares of the Common
Stock, the Company is not required to file reports under Section 13(a) or 15(d)
of the Exchange Act, the Company shall provide to each Värde Party who, together
with its Affiliates, beneficially owns at least 10% of the outstanding shares of
the Common Stock:
(a)    quarterly unaudited financial statements prepared in accordance with GAAP
within 45 days after the end of each fiscal quarter, in each case, in form and
substance acceptable to the Värde Parties (by action of the Värde Parties who,
together with their Affiliates, beneficially own a majority of the Underlying
Shares held by the Värde Parties);
(b)    audited annual financial statements prepared in accordance with GAAP
within 90 days after the end of each fiscal year of the Company (certified by an
independent accounting firm of national standing); and
(c)    annually, within 90 days after the end of the fiscal year, a reserve
report prepared or audited by a third party engineering firm of national
standing in accordance with Commission guidelines with an “as of” date of
December 31 of the preceding calendar year.

5.4    Integration. The Company shall not sell, offer for sale or solicit offers
to buy any security (as defined in Section 2 of the Securities Act) that would
be integrated with the offer or sale of the Exchanged Shares in a manner that
would require the registration under the Securities Act of the sale of the
Exchanged Shares or that would be integrated with the offer or sale of the
Exchanged Shares for purposes of the rules and regulations of any Trading Market
such that it would require stockholder approval prior to the closing of such
other transaction unless stockholder approval is obtained before the closing of
such subsequent transaction.

5.5    Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
(New York City time) on the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. The Company
and each Värde Party shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor any Värde Party shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Värde Party, or without the prior consent of
each Värde Party, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by Law; provided, that no party shall be required to seek the
consent of any other party to this Agreement to disclose information with
respect to the transactions contemplated hereby that has previously been
publicly disclosed in accordance with this Section 5.5.

5.6    Stockholder Rights Plan. No claim shall be made or enforced by the
Company or, with the consent of the Company, any other Person, that any Värde
Party is an “acquiring person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Värde Party could be deemed to trigger the provisions
of any such plan or arrangement, in each case, solely by virtue of receiving
Securities under the Transaction Documents.

5.7    Standstill. Until the applicable Standstill Termination Date, each Värde
Party agrees that such Värde Party and its Affiliates who hold any shares of
Preferred Stock, any Common Shares or any shares of Common Stock issued pursuant
to the October Transaction Agreement will not, except as expressly approved or
invited in writing by the Board of Directors, directly or indirectly, through
their subsidiaries, Affiliates or any other Persons, or in concert with any
Person, or as part of a group that is deemed to be a “person” under Section
13(d)(3) of the Exchange Act:acquire or offer or agree to acquire, by purchase
or otherwise, any ownership, including, but not limited to, beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act), of any shares of Common Stock
or other voting securities of the Company, or any securities or other rights
exercisable or exchangeable for or convertible into shares of Common Stock or
other voting securities of the Company, other than (i) the acquisition of the
Exchanged Shares pursuant to this Agreement, (ii) the acquisition of the
Underlying Shares upon any conversion of the Exchanged Series E Shares or upon
payment of any dividends thereon, any increase of the liquidation preference or
convertible amount with respect to the Preferred Stock or any adjustments to the
conversion price or conversion ratio or (iv) receiving any shares of securities
generally distributed by the Company or an acquirer or target of the Company to
holders of Common Stock or Preferred Stock;
(a)    make or participate in any solicitation of proxies (as such term is
defined in Rule 14a-1 under the Exchange Act) or consents, whether or not such
solicitation is exempt under Rule 14a-2 under the Exchange Act, with respect to
any matter from any holder of shares of Common Stock or other voting securities
of the Company, or any securities exercisable or exchangeable for or convertible
into shares of Common Stock or other voting securities of the Company, or make
any communication exempted from the definition of solicitation by Rule
14a-1(1)(2)(iv) under the Exchange Act (other than communications in the
ordinary course of business on a confidential basis among such Värde Party and
its Affiliates);
(b)    other than through the Company or Board of Directors, call or request any
special meeting of holders of Common Stock or other voting securities of the
Company or submit or propose the submission of any matter to a vote of the
holders of Common Stock or other voting securities of the Company;
(c)    other than through the Company or Board of Directors, effect or agree,
offer, seek or propose to effect any business combination, merger, tender offer,
sale or acquisition of substantially all of the assets, restructuring,
recapitalization, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries;
(d)    otherwise seek or propose to influence, control or change the Board of
Directors, management, policies, affairs, strategy or organizational documents
of the Company or any of its Subsidiaries by way of any public communication or
other broadly disseminated communication to holders of Common Stock or other
voting securities of the Company;
(e)    enter into any discussions, negotiations, agreements, arrangements or
understandings with, or intentionally assist, advise or encourage, any other
Person with respect to any matter described in the foregoing clauses (a) through
(e) of this Section 5.7;
(f)    intentionally take any action that would reasonably be expected to cause
or require the Company or such Värde Party or any of its Affiliates to make any
public announcement or other public disclosure with respect to any of the
matters described in this Section 5.7;
(g)    intentionally publicly disclose any intention, plan or arrangement
inconsistent with any provision of this Section 5.7; or
(h)    without limitation of Section 5.7(a), acquire or offer or agree to
acquire, by purchase or otherwise, any ownership, including, but not limited to,
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act), of any
shares of Common Stock or other voting securities of the Company, or any
securities or other rights exercisable or exchangeable for or convertible into
shares of Common Stock or other voting securities of the Company, in each case,
that would result in the Värde Parties and their Affiliates collectively owning,
beneficially or otherwise, greater than 50% of the outstanding shares of Common
Stock, other than (i) the acquisition of the Exchanged Shares pursuant to this
Agreement, (ii) the acquisition of the Underlying Shares upon any conversion of
the Exchanged Series E Shares or upon payment of any dividends thereon, any
increase of the liquidation preference or convertible amount with respect to the
Preferred Stock or any adjustments to the conversion price or conversion ratio
or (iv) receiving any shares of securities generally distributed by the Company
or an acquirer or target of the Company to holders of Common Stock or Preferred
Stock;
provided, however, that nothing in this Section 5.7 will limit (i) any Värde
Party’s ability to vote or, subject to the other restrictions set forth herein
and in the Certificates of Designation, the October Transaction Agreement and
the Securities Purchase Agreement, transfer its Securities or any shares of
Preferred Stock or Common Stock issued pursuant to the October Transaction
Agreement or the Securities Purchase Agreement or otherwise exercise its rights
under this Agreement, the Certificates of Designation, the October Transaction
Agreement or the Securities Purchase Agreement, (ii) the ability of any director
designated by the Värde Parties pursuant to this Agreement or the Certificates
of Designation to vote, exercise his or her fiduciary duties as or otherwise
fully participate as a member of the Board of Directors, (iii) the ability of
the Värde Parties to assert or protect their rights as a stockholder of the
Company in the event of the commencement of any bankruptcy or similar proceeding
or assignment for the benefit of creditors involving the Company or (iv) the
ability of the Värde Parties to exercise their rights to appoint, remove or
cause the resignation of directors pursuant to this Agreement and the
Certificates of Designation.
In the event that, prior to the Standstill Termination Date applicable to
Section 5.7(i), any Värde Party or its Affiliate makes any acquisition of
securities of the Company that is permitted under Section 5.7(i) (other an
acquisition described in clauses (i)-(iv) of Section 5.7(i)), such Värde Party
shall give (or shall cause its Affiliate to give) notice to the Company of such
acquisition, including the number and type of securities acquired, no later than
the first Business Day after the date of such acquisition.
Notwithstanding the foregoing, in the case of a Värde Party that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Värde Party’s assets and the portfolio managers have
no direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Värde Party’s assets and barriers are in place
to prevent such portfolio managers from obtaining such knowledge, the covenant
set forth in Section 5.7(a) shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the securities covered by this Agreement, the October Transaction
Agreement or the Securities Purchase Agreement; provided, that such assets
managed by other managers not subject to such covenant does not exceed 1% of the
Common Stock then issued and outstanding.
The parties agree that the covenants and other terms of Section 4.2 of the
Securities Purchase Agreement are hereby superseded in their entirety from and
after the Closing by the foregoing provisions this Section 5.7.

5.8    Reservation and Listing of Securities.
(a)    At any time that shares of the Series E Preferred Stock are outstanding,
the Company shall from time to time take all lawful action within its control to
cause the authorized capital stock of the corporation to include a sufficient
number of authorized but unissued shares of the Common Stock to satisfy the
conversion requirements for all shares of the Series E Preferred Stock then
outstanding, or issuable as a dividend, including by accretion to the Stated
Value of, or accrued but unpaid dividends with respect to, such shares of Series
E Preferred Stock (assuming for the purposes of this calculation that the
Requisite Stockholder Approval has been obtained).
(b)    If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of the Common Stock is less than the Required Minimum on such
date, the Company shall take all lawful action to amend the Articles of
Incorporation to increase the number of authorized but unissued (and otherwise
unreserved) shares of the Common Stock to at least the Required Minimum at such
time, as soon as possible and in any event not later than the 90th day after
such date; provided, that the Company will not be required at any time to
authorize a number of additional shares of the Common Stock greater than the
maximum remaining number of shares of the Common Stock that could possibly be
issued after such time pursuant to the Series E Certificate of Designation.
(c)    The Company hereby agrees to use reasonable best efforts to maintain the
listing of the Common Stock on the NYSE American or another Trading Market. The
Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market or as may be otherwise necessary to permit the
conversion of all outstanding shares of the Series E Preferred Stock, prepare
and file with such Trading Market an additional shares listing application
covering a number of shares of the Common Stock at least equal to the Required
Minimum on the date of each such application; (ii) take all steps necessary to
cause such shares of the Common Stock to be approved for listing or quotation on
such Trading Market as soon as possible thereafter; and (iii) provide to the
Värde Parties evidence of such listing or quotation. The Company agrees to use
reasonable best efforts to maintain the eligibility of the Common Stock for
electronic transfer through The Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to The Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.
(d)    The Company agrees, if the Company applies to have the Common Stock
traded on any other Trading Market, it will then include in such application the
applicable number of Underlying Shares specified in clause (i) of Section
5.8(c), and will take such other action as is necessary to cause such Underlying
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then use reasonable best efforts to continue the
listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.
(e)    The Company agrees that, if any shares of the Common Stock to be provided
for the purpose of the conversion of the Series E Preferred Stock require
registration with or approval of any Governmental Entity under any Law before
such shares of the Common Stock may be validly issued upon conversion, the
Company will use commercially reasonable efforts to secure such registration or
approval, as the case may be.

5.9    Company Stockholder Approval. The Company agrees to use commercially
reasonable efforts to obtain, at the next annual meeting of the Company
Stockholders (at which a quorum is present) (the “Stockholder Meeting”), the
approval by the Company Stockholders of the conversion of all Exchanged Series E
Shares issued or issuable pursuant to this Agreement (assuming the maximum
conversion rate as set forth in the Series E Certificate of Designation and that
the Company elects to pay dividends in kind or otherwise accrues to Stated Value
in accordance with the terms of the Series E Certificate of Designation, as
applicable) (such approval, the “Requisite Stockholder Approval”) in accordance
with the Articles of Incorporation and the bylaws of the Company. The Company
will prepare and file with the SEC a proxy statement to be sent to the Company’s
stockholders in connection with the Stockholder Meeting (the “Proxy Statement”).
Subject to the directors’ fiduciary duties, the Proxy Statement shall include
the Board of Directors’ recommendation that the holders of shares of the Common
Stock vote in favor of the Requisite Stockholder Approval. Each Värde Party
agrees to furnish to the Company information concerning such Värde Party and its
Affiliates as the Company, on the advice of outside counsel, reasonably
determines is necessary for the Proxy Statement, the Stockholder Meeting or any
subsequent proxy solicitation; provided, that the Värde Party shall not be
obligated to provide (i) any information subject to confidentiality,
non-disclosure, or similar agreements or which cannot be disclosed under
applicable Law, (ii) personally identifiable information, (iii) information
regarding the limited partners of such Värde Party and (iv) financial
information that the Värde Party reasonably deems to be material to its
business, as determined in good faith in its sole discretion. The Company shall
promptly notify the Värde Parties of (i) the receipt of the Requisite
Stockholder Approval or (ii) any projected failure to obtain the Requisite
Stockholder Approval.

5.10    Certain Transactions and Confidentiality.
(a)    Each Värde Party, severally and not jointly with the other Värde Parties,
covenants that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it, shall execute any purchases or sales, including short
sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 5.5. Each Värde Party, severally
and not jointly with the other Värde Parties, covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the initial press release as described in Section 5.5, such
Värde Party shall maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the schedules hereto. Notwithstanding the foregoing, in the case of a Värde
Party that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Värde Party’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Värde Party’s assets and
barriers are in place to prevent such portfolio managers from obtaining such
knowledge, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to acquire the Securities covered by this Agreement.
(b)    Each Värde Party shall, and shall cause its respective Affiliates and its
and their Representatives to, (i) hold, in strict confidence, all non-public
records, books, contracts, instruments, computer data and other data and
information concerning the Company and its Subsidiaries furnished to it by the
Company or its Representatives pursuant to, or in connection with the
negotiation of, this Agreement (collectively, “Company Information”) (except to
the extent that such Company Information was (A) previously known by such Värde
Party from other sources; provided, that such source was not known by such Värde
Party to be bound by a contractual, legal or fiduciary obligation of
confidentiality to the Company or any of its Subsidiaries, (B) in the public
domain through no violation of this Section 5.10(b) by such Värde Party or
(C) later lawfully acquired from other sources by such Värde Party), and (ii)
not release or disclose such Company Information to any other Person, except its
Representatives and financing sources who need to know such Company Information,
who are aware of the confidential nature of such Company Information and who
have agreed to keep such Company Information strictly confidential.
Notwithstanding the foregoing, each Värde Party may disclose Company Information
to the extent that (i) disclosure to a regulatory authority is necessary or
appropriate in connection with any necessary regulatory approval required to be
obtained in connection with the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby or (ii) disclosure is required
by judicial or administrative process or by other requirement of Law or the
applicable requirements of any regulatory agency or relevant stock exchange.

5.11    Form D; Blue Sky Filings. The Company shall timely file a Form D with
respect to the Securities if and as required under Regulation D. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Värde Parties under applicable securities or “Blue Sky” laws of the states of
the United States.

5.12    Tax Matters.
(a)    Absent a change in law or Internal Revenue Service practice, or a
contrary determination (as defined in Section 1313(a) of the Code), the Värde
Parties and the Company agree not to treat, for United States federal income Tax
and withholding Tax purposes, the Preferred Stock (based on the terms of each
series of Preferred Stock as set forth in the relevant Certificates of
Designation) as “preferred stock” within the meaning of Section 305 of the Code
and Treasury Regulation Section 1.305-5, and shall not take any position
inconsistent with such treatment except pursuant to a determination within the
meaning of Section 1313 of the Code; provided that, in the event Internal
Revenue Service or other taxing authority successfully challenges such
treatment, then the Värde Parties and the Company shall each be held harmless
and shall not be required to indemnify any person for losses incurred due to the
successful challenge by the taxing authority of such treatment.
(b)    The Company shall pay any and all documentary, stamp or similar issue or
transfer Tax due on (x) the issue of the Exchanged Preferred Shares and (y) the
issue of the Underlying Shares. However, in the case of conversion of Preferred
Stock, the Company shall not be required to pay any Tax or duty that may be
payable in respect of any transfer involved in the issue and delivery of the
Underlying Shares or shares of the Preferred Stock in a name other than that of
the holder of the shares to be converted, and no such issue or delivery shall be
made unless and until the Person requesting such issue has paid to the Company
the amount of any such Tax or duty, or has established to the satisfaction of
the Company that such Tax or duty has been paid.
(c)    For U.S. federal and applicable state income tax purposes, (i) the
issuance to the Värde Parties on the terms and subject to the conditions set
forth herein and pursuant to the Payoff Letter of (A) 9,891,638 shares of the
Common Stock, (B) 60,000 shares of the Series E Preferred Stock and (C) 55,000
shares of the Series F Preferred Stock and (ii) the amendment to the Series C
Certificate of Designation, the amendment to the Series D Certificate of
Designation and the receipt of the Series C and Series D Exchanged Common
Shares, shall be treated by the parties as a “recapitalization” of the Company
pursuant to Section 368(a)(1)(E) of the Code except pursuant to a determination
within the meaning of Section 1313 of the Code; provided that, in the event that
the transactions do not so qualify as a recapitalization, as the result of a
successful challenge by the Internal Revenue Service or other taxing authority,
then the Company shall be held harmless and shall not be required to indemnify
any person for losses incurred due to the failure of the transaction to so
qualify or the successful challenge, including the Värde Parties.

5.13    Board Representation Right.
(a)    On or prior to the Closing Date, the Board of Directors shall have taken
or shall take all actions necessary to increase the number of directors
constituting the entire Board of Directors by two directors (to total eleven).
The Company shall cause the vacancies created by such increase to be filled by
(and shall only be filled by) (i) the person designated by the holders of the
Series E Preferred Stock to be the initial Investor Director (as defined in the
Series E Certificate of Designation) and (ii) the person designated by the
holders of the Series F Preferred Stock to be the initial Investor Director (as
defined in the Series F Certificate of Designation), in each case, as and when
required under the Series E Certificate of Designation or the Series F
Certificate of Designation, as applicable. The parties agree that the rights
granted to the Purchasers (as defined in the Securities Purchase Agreement)
under Section 4.15 of the Securities Purchase Agreement, and the rights granted
to the Värde Parties under Section 5.13 of the October Transaction Agreement are
hereby superseded in their entirety by this Section 5.13.
(b)    Subject to Section 5.13(c), without limiting the other rights the Värde
Parties and their Affiliates may have, from and after the Closing Date and for
so long as the Värde Parties and their Affiliates continue to beneficially own
(as defined in Rule 13d-3 under the Exchange Act) shares of Common Stock
(including the Common Shares) (for purposes of calculating beneficial ownership
in this Section 5.13, without regard to limitations based on stockholder
approval and giving effect to conversion of the Exchanged Series E Shares,
whether or not then convertible) representing at least the applicable percentage
of the outstanding shares of Common Stock specified in clauses (i) through (v)
below, the Värde Parties (by action of the Värde Parties who, together with
their Affiliates, beneficially own a majority of the total number of shares of
Common Stock beneficially owned by all of the Värde Parties and their
Affiliates, calculated on the basis set forth above (such Värde Parties, the
“Värde Party Majority”)) shall have the right (but not the obligation) to
designate to the Board of Directors the following number of directors (the
“Investor Directors”):
(i)    five Investor Directors, for as long as the Värde Parties and their
Affiliates beneficially own shares of Common Stock representing at least 40.0%
of the outstanding shares of Common Stock;
(ii)    four Investor Directors, for as long as the Värde Parties and their
Affiliates beneficially own shares of Common Stock representing at least 33.3%
of the outstanding shares of Common Stock;
(iii)    three Investor Directors, for as long as the Värde Parties and their
Affiliates beneficially own shares of Common Stock representing at least 25.0%
of the outstanding shares of Common Stock;
(iv)    two Investor Directors, for as long as the Värde Parties and their
Affiliates beneficially own shares of Common Stock representing at least 10.0%
of the outstanding shares of Common Stock; and
(v)    one Investor Director, for as long as the Värde Parties and their
Affiliates beneficially own shares of Common Stock representing at least 5.0% of
the outstanding shares of Common Stock.
(c)    Notwithstanding anything herein to the contrary:
(i)    during the time that the holders of Preferred Stock of any series are
entitled to appoint one or more directors to the Board of Directors pursuant to
one or more of the Certificates of Designation, the number of Investor Directors
the Värde Parties shall be entitled to designate pursuant to Section 5.13(b)
shall be reduced by the total number of directors the holders of the Preferred
Stock of all series are then entitled to appoint pursuant to the Certificates of
Designation; and
(ii)    the number of Investor Directors the Värde Parties shall be entitled to
designate pursuant to Section 5.13(b) shall be reduced if, and only to the
extent necessary in order to comply with applicable law or Trading Market rules
(as directed in writing by the Commission or the Trading Market on which the
Common Stock is then listed), so that the percentage of the number of directors
constituting the entire Board of Directors represented by the number of Investor
Directors does not exceed the percentage of the outstanding shares of Common
Stock beneficially owned by the Värde Parties and their Affiliates, calculated
as set forth in Section 5.13(b) (rounded up to the nearest whole number of
Investor Directors).
(d)    Notwithstanding anything herein to the contrary, as long as the Värde
Parties and their Affiliates meet the conditions set forth in Sections
5.13(b)(i), 5.13(b)(ii), 5.13(b)(iii), 5.13(b)(iv) or 5.13(b)(v), as applicable,
without the prior affirmative vote or prior written consent of a Värde Party
Majority, the Company shall not, directly or indirectly (whether by way of
amendment to the charter documents of the Company, merger, recapitalization or
otherwise), subject to right of the holders of Common Stock to amend the
provisions of the bylaws of the Company relating to the number of directors
constituting the entire Board of Directors or the manner in which such number of
directors is determined (but, for the sake of clarity, without limiting the
Värde Parties’ other rights pursuant to this Section 5.13), modify the number of
directors constituting the entire the Board of Directors at any time (except as
required by Section 5.13(a)); provided, that the Company may increase the number
of directors constituting the entire Board of Directors without the consent of a
Värde Party Majority if the Värde Parties and their Affiliates are given the
right to designate one or more additional Investor Directors as necessary to
cause (i) the number of Investor Director(s) the Värde Parties and their
Affiliates have the right to designate (subject to Section 5.13(c)) relative to
the number of directors constituting the entire Board of Directors to be in the
same proportion as (ii) the number of shares of Common Stock beneficially owned
by the Värde Parties and their Affiliates relative to the total number of
outstanding shares of Common Stock, rounded up or down to the nearest whole
number of directors.
(e)    The Company shall take all actions within its power to cause all
designees designated pursuant to Section 5.13(b) to be appointed or elected to
the Board of Directors, including (i) causing such designees to be included in
the slate of nominees recommended by the Board of Directors to the holders of
Common Stock for election as directors at each meeting of the Company
Stockholders called for the purpose of electing directors (and/or in connection
with any election by written consent), (ii) soliciting proxies in favor of the
election of such nominees, (ii) seeking the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company, (iii)
executing required agreements and instruments, (iv) making, or causing to be
made, with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result and
(v) for so long as the Värde Parties retain the rights described under Section
5.13(b), not nominating or recommending the election of any other candidates
against or in replacement of such designated Investor Directors.
(f)    Each Investor Director designated pursuant to Section 5.13(b) shall serve
until his or her successor is designated or his or her earlier death,
disability, resignation or removal. Any vacancy or newly created directorship in
the position of an Investor Director while the Värde Parties have the right to
appoint such Investor Director pursuant to Section 5.13(b) may be filled by the
Board of Directors only with an individual designated by the Värde Party
Majority, subject to the fulfillment of the requirements set forth in Section
5.13(h). While the Värde Parties have the right to appoint any Investor Director
pursuant to Section 5.13(b), the Värde Parties, by and only by a Värde Party
Majority, shall have the right to, at any time, with or without cause (i) cause
such Investor Director to resign from his or her directorship, and (ii) appoint
a replacement Investor Director to fill the vacancy resulting from such
resignation, subject to the fulfillment of the requirements set forth in Section
5.13(h). Any Investor Director appointed pursuant to Section 5.13(b) shall be
deemed to have agreed to resign from his or her directorship (and the Company
shall recognize such resignation) upon exercise of the Värde Parties’ rights set
forth in the immediately preceding sentence if such Investor Director shall have
previously delivered to the Company a written letter of resignation stating that
such Investor Director resigns his or her directorship effective upon any
exercise of the Värde Parties’ rights set forth in the immediately preceding
sentence.
(g)    At all times while an Investor Director is serving as a member or
observer of the Board of Directors, and following any such Investor Director’s
death, disability, resignation or removal, such Investor Director shall be
entitled to all rights to indemnification and exculpation as are then made
available to any other member or observer of the Board of Directors.
(h)    Notwithstanding anything to the contrary, any Investor Director shall be
reasonably acceptable to the Board of Directors and the Nominating and Corporate
Governance Committee thereof acting in good faith (provided, that, for the
avoidance of doubt, any investment professional of Värde Partners, Inc. or its
Affiliates shall be deemed reasonably acceptable) and satisfy all applicable
Commission and stock exchange requirements regarding service as a regular
director of the Company and shall comply in all material respects with the
Company’s corporate governance guidelines as in effect from time to time.
(i)    Without limiting the Certificates of Designation, the right to designate
an Investor Director pursuant to Section 5.13(b) shall automatically terminate
at such time as the Värde Parties and their Affiliates no longer meet the
conditions set forth in Sections 5.13(b)(i), 5.13(b)(ii), 5.13(b)(iii),
5.13(b)(iv) or 5.13(b)(v), as applicable, and at such time, if requested in
writing by the Company, any Investor Directors then serving on the Board of
Directors in excess of the entitled amount (if less than all then Investor
Directors, then as selected by the Värde Party Majority) shall promptly resign
from the Board of Directors. For the avoidance of doubt, any such Investor
Director shall not be required to resign from the Board of Directors pursuant to
this Section 5.13(i) if such individual has then currently been appointed or
designated as a director of the Company pursuant to a right to appoint or
designate a director that is then in effect under another agreement with the
Company or the Certificates of Designation, but such individual will no longer
be an Investor Director under this Agreement.
(j)    To the fullest extent permitted by applicable law, the Company, on behalf
of itself and its subsidiaries, renounces any interest or expectancy of the
Company and its subsidiaries in, or in being offered an opportunity to
participate in, any business opportunities that are from time to time presented
to the Värde Parties or any of their respective affiliates or any of their
respective agents, shareholders, members, partners, directors, officers,
employees, investment managers, investment advisors, affiliates or subsidiaries
(other than the Company and its subsidiaries), including any director or officer
of the Company who is also an agent, shareholder, member, partner, director,
officer, employee, investment managers, investment advisors, affiliate or
subsidiary of any Värde Party (each, a “Specified Party”), even if the business
opportunity is one that the Company or its subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no Specified Party shall have any duty to communicate
or offer any such business opportunity to the Company or be liable to the
Company or any of its subsidiaries or any stockholder, including for breach of
any fiduciary or other duty, as a director or officer or controlling stockholder
or otherwise, and the Company shall indemnify each Specified Party against any
claim that such person is liable to the Company or its stockholders for breach
of any fiduciary duty, by reason of the fact that such person (i) participates
in, pursues or acquires any such business opportunity, (ii) directs any such
business opportunity to another person or (iii) fails to present any such
business opportunity, or information regarding any such business opportunity, to
the Company or its subsidiaries, unless, in the case of a Person who is a
director or officer of the Company, such business opportunity is expressly
offered to such director or officer in writing solely in his or her capacity as
a director or officer of the Company.
(k)    The parties agree that, as of the Closing Date, (i) the members of the
Board of Directors designated or appointed pursuant to this Section 5.13 and the
Certificates of Designation shall be the individuals listed on Schedule 5.13,
and (ii) each such individual shall be deemed to have been designated or
appointed to the Board of Directors pursuant to this Section 5.13 or the
applicable Certificate of Designation as specified for such individual on
Schedule 5.13.

ARTICLE VI.    

MISCELLANEOUS

6.1    Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary (including with respect to the Värde Parties’
Transaction Expense Amount), each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all fees of
the Transfer Agent (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by a Värde Party) levied in connection
with the delivery of any Securities to the Värde Parties. Further, for the
avoidance of doubt, the Company shall be responsible for the fees, commissions
and expenses of brokers, financial advisors, finders, placement agents,
investment banks or similar Persons engaged (or purportedly engaged) by the
Company or its Subsidiaries with respect to the offer and sale or issue of any
of the Securities.

6.2    Survival; Limitation on Liability. The representations and warranties of
the parties contained in this Agreement shall survive until the first
anniversary of the date hereof, except for (i) the representations and
warranties of the Company contained in Sections 3.1(b)(i), 3.1(c), 3.1(d),
3.1(f), 3.1(g), 3.1(u) and 3.1(w) and (ii) the representations and warranties of
the Värde Parties contained in Sections 3.2(a), 3.2(b) and 3.2(c), which will
survive indefinitely and (iii) the representations and warranties of the Company
contained in Section 3.1(z), which will survive until 30 days after the
expiration of the applicable statute of limitations. All of the covenants or
other agreements of the parties contained in this Agreement shall survive until
fully performed or fulfilled, unless and to the extent that non-compliance with
such covenants or agreements is waived in writing by the party entitled to such
performance. The Company shall not be liable hereunder to the Värde Party or any
other Person for any punitive, exemplary, treble, special, indirect, incidental
or consequential damages (including any loss of earnings or profits), except for
any such damages that are direct damages in the form of diminution of value or
payable to a third-party.

6.3    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

6.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission (if
there is no receipt of notice of a failed delivery to the notice party), if such
notice or communication is delivered e-mail attachment as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (Houston, Texas time)
on a Business Day, (b) the next Business Day after the date of transmission (if
there is no receipt of notice of a failed delivery to the notice party), if such
notice or communication is delivered via e-mail attachment as set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (Houston, Texas time) on any Business Day, (c) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The initial address for such notices
and communications shall be as set forth on Schedule 6.4 attached hereto;
provided, that a party may update its address by notice duly given to the other
parties.

6.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Värde Parties holding at least a
majority in interest of the Securities held by such Värde Parties then
outstanding or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner be
deemed to impair the exercise of any such right.

6.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

6.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
(other than by merger) without the prior written consent of each Värde Party. No
Värde Party may assign this Agreement or any rights or obligations hereunder to
any Person without the prior written consent of the Company, except that a Värde
Party may assign any or all of its rights hereunder to (i) an Affiliate of such
Värde Party or (ii) following April 26, 2021, to any Person, in each case, to
which such Värde Party transfers any Securities in accordance with the
Transaction Documents; provided, that (x) such transferee or Affiliate agrees
with the Company in writing to be bound by the provisions of the Transaction
Documents that apply to the Värde Parties, (y) no such assignment by a Värde
Party shall relieve such Värde Party of its obligations hereunder without the
prior written consent of the Company and (z) the Värde Parties’ rights under
Section 5.13 may not be assigned pursuant to clause (ii) above unless such
assignment has been approved by a majority of the members of the Board of
Directors.

6.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 6.15.

6.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by the Transaction
Documents (whether brought against a party hereto or its respective affiliates,
directors, officers, stockholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts in the state and
federal courts, sitting in the City of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service will constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party commences an action, suit or proceeding to enforce any provisions
of the Transaction Documents, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

6.10    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.

6.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf signature page were an original thereof.

6.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

6.13    Replacement of Securities. If any certificate or instrument evidencing
any of the Securities is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such new certificate or instrument.

6.14    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Värde
Parties and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

6.15    Non-Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of the Transaction Documents, covenants, agrees and acknowledges
that no Persons other than the parties shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents, agreements, or instruments delivered contemporaneously
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, investment manager,
investment advisor, assignee, incorporator, controlling Person, fiduciary,
representative or employee of any party (or any of their successors or permitted
assignees), against any former, current, or future general or limited partner,
manager, stockholder or member of any party (or any of their successors or
permitted assignees) or any Affiliate thereof or against any former, current or
future director, officer, agent, employee, Affiliate, manager, investment
manager, investment advisor, assignee, incorporator, controlling Person,
fiduciary, representative, general or limited partner, stockholder, manager or
member of any of the foregoing, but in each case not including the parties,
whether by or through attempted piercing of the corporate veil, by or through a
claim (whether in tort, contract or otherwise) by or on behalf of such party
against such Persons and entities, by the enforcement of any assessment or by
any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, or otherwise; it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on, or
otherwise be incurred by any such Persons, as such, for any obligations of the
applicable party under this Agreement or the transactions contemplated hereby,
under any documents or instruments delivered contemporaneously herewith, in
respect of any oral representations made or alleged to be made in connection
herewith or therewith, or for any claim (whether in tort, contract or otherwise)
based on, in respect of, or by reason of, such obligations or their creation.
Notwithstanding anything in the Transaction Documents to the contrary, the
liability of the Värde Parties shall be several, not joint.

6.16    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Värde Party pursuant to any of the Transaction Documents or a
Värde Party enforces or exercises its rights hereunder or thereunder and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

6.17    Independent Nature of Värde Parties’ Obligations and Rights. The
obligations of each Värde Party under any of the Transaction Documents are
several and not joint with the obligations of any other Värde Party hereunder or
thereunder and no Värde Party will be responsible in any way for the performance
or non-performance of the obligations of any other Värde Party under any of the
Transaction Documents. Nothing contained in the Transaction Documents, and no
action taken by any Värde Party pursuant hereto or thereto, shall be deemed to
constitute the Värde Parties as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Värde Parties are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents. Each Värde Party
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of the Transaction Documents, and it
shall not be necessary for any other Värde Party to be joined as an additional
party in any proceeding for such purpose.

6.18    Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid, notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

6.19    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
is not a Business Day, such action may be taken or such right may be exercised
on the next succeeding Business Day.

6.20    Construction and Interpretation.
(a)    The term “or” when used in the Agreement is not exclusive, unless the
context required otherwise. The parties agree that each of them and their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of the Common Stock in any of the Transaction Documents shall be subject
to adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
(b)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and subsection
references are to this Agreement unless otherwise specified. The headings in
this Agreement are included for convenience of reference only and will not limit
or otherwise affect the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The phrases
“the date of this Agreement,” “the date hereof” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to the date set
forth in the first paragraph of this Agreement. The meanings given to terms
defined herein will be equally applicable to both the singular and plural forms
of such terms. Except as otherwise specified herein, references to agreements,
policies, standards, guidelines or instruments, or to statutes or regulations,
are to such agreements, policies, standards, guidelines or instruments, or
statutes or regulations, as amended or supplemented from time to time (or to
successors thereto).
(Signature Pages Follow)



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
LILIS ENERGY, INC.






By:/s/ Joseph C. Daches
Name:    Joseph C. Daches
Title:    President, Chief Financial Officer and Treasurer




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOR VÄRDE PARTIES FOLLOW]

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:






By:    /s/ Markus Specks    
Name: Markus Specks
Title: Managing Director
THE VÄRDE FUND VI-A, L.P.,
By: Värde Investment Partners G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


VÄRDE INVESTMENT PARTNERS, L.P.,
By: Värde Investment Partners G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE FUND XI (MASTER), L.P.,
By: Värde Fund XI G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.,
By: Värde Investment Partners G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE SKYWAY FUND, L.P.,
By: The Värde Skyway Fund G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE SKYWAY MINI-MASTER FUND, L.P.,
By: The Värde Skyway Fund G.P., LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner


THE VÄRDE FUND XII (MASTER), L.P.,
By: The Värde Fund XII G.P., LLC, its General Partner
By: The Värde Fund XII UGP, LLC, its General Partner
By: Värde Partners, L.P., its Managing Member
By: Värde Partners, Inc., its General Partner

Schedule I


Värde Party Allocation


Värde Party
Term Loan
Exchanged
Common Shares
Exchanged
Series E Shares
Exchanged
Series F Shares
Term Loan
Exchange Amount
(pursuant to
Payoff Letter)
Series C and
Series D
Exchanged
Common Shares
THE VÄRDE FUND VI-A, L.P.
296,749
1,800
1,650


$4,007,888


232,500
VÄRDE INVESTMENT PARTNERS, L.P.
672,631
4,080
3,740


$9,084,547


527,000
THE VÄRDE FUND XI (MASTER), L.P.
4,114,922
24,960
22,880


$55,576,052


3,224,000
VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.
593,498
3,600
3,300


$8,015,777


465,000
THE VÄRDE SKYWAY FUND, L.P.
242,490
1,471
1,348


$3,275,061


189,988
THE VÄRDE SKYWAY MINI-MASTER FUND, L.P.
1,043,423
6,329
5,802


$14,092,455


817,512
THE VÄRDE FUND XII (MASTER), L.P.
2,927,925
17,760
16,280


$39,544,499


2,294,000
Total:
9,891,638
60,000
55,000


$133,596,279


7,750,000




Schedule 3.1(a)


Subsidiaries


Brushy Resources, Inc.
ImPetro Resources, LLC
ImPetro Operating, LLC
Lilis Operating Company, LLC
Hurricane Resources, LLC

Schedule 3.1(v)


Registration Rights


Registration Rights Agreement, dated as of February 28, 2017, by and among the
Company and the Purchasers party thereto.


Registration Rights Agreement, dated as of April 26, 2017, by and among the
Company and the Lenders party thereto.


Registration Rights Agreement, dated as of January 31, 2018, by and among the
Company and the Purchasers party thereto.


Registration Rights Agreement, dated as of October 10, 2018, by and among the
Company and the Värde Parties party thereto.


The Registration Rights Agreement (as defined herein).



Schedule 5.13


Director Designees/Appointees


Name:
Designated or Appointed Pursuant to:
Mark Christensen
Series D Certificate of Designation
John Johanning
Series C Certificate of Designation
Markus Specks
Series C Certificate of Designation








Schedule 6.4


Address for Notice


If to the Company:


201 Main Street, Suite 1351
Fort Worth, Texas 76102
Attn:    Joseph Daches
Email: JDaches@lilisenergy.com


with a copy to (which will not constitute notice):


Bracewell LLP
711 Louisiana Street
Suite 2300
Houston, Texas
Attn:    Charles H. Still, Jr.
Fax:    (800) 404-3970
Email:    charles.still@bracewell.com




If to the Värde Parties:


609 Main Street, Suite 3925
Houston, Texas 77002
Attn: Markus Specks
Email:    mspecks@varde.com


901 Marquette Ave S., Suite 3300
Minneapolis, Minnesota 55402
Attn:    Legal Department
Email:    legalnotices@varde.com


with a copy to (which will not constitute notice):


Kirkland & Ellis LLP
609 Main Street
Houston, Texas 77002
Attn:    Lucas E. Spivey, P.C.
Julian Seiguer, P.C.
Jhett R. Nelson
Email:    lucas.spivey@kirkland.com
julian.seiguer@kirkland.com
jhett.nelson@kirkland.com

Exhibit A


Form of A&R Series C Certificate of Designation


[See Attached.]

Exhibit B


Form of A&R Series D Certificate of Designation


[See Attached.]

Exhibit C


Form of Payoff Letter


[See Attached.]

Exhibit D


Form of Registration Rights Agreement


[See Attached.]





Exhibit E


Form of Series E Certificate of Designation


[See Attached.]





Exhibit F


Form of Series F Certificate of Designation


[See Attached.]





Exhibit G


Form of Legal Opinion of Bracewell LLP


[See Attached.]

Exhibit H


Form of Nevada Opinion


1.     The Company is a corporation duly incorporated under the laws of the
State and in good standing in the State of Nevada, with the corporate power and
authority to conduct its business and own its properties as presently conducted.


2.    The execution and delivery to the Värde Parties by the Company of the
Transaction Agreement, the Payoff Letter, the Certificates of Designation and
the Registration Rights Agreement (collectively, the “Opinion Documents”), the
performance by the Company of its obligations thereunder, and the consummation
of the transactions contemplated thereby, have been duly authorized by all
necessary corporate action by the Company and the Opinion Documents have been
duly executed and delivered by the Company.


3.    The execution and delivery to the Värde Parties by the Company of the
Opinion Documents, the performance by the Company of its obligations thereunder,
and the consummation of the transactions contemplated thereby, do not violate
any provision of the articles of incorporation or bylaws (together, the
“Organizational Documents”) of the Company.


4.    The execution and delivery to the Värde Parties by the Company of the
Opinion Documents, the performance by the Company of its obligations under each
Opinion Document, and the consummation of the transactions contemplated thereby,
do not require under Nevada law any filing or registration by the Company with,
or approval or consent to the Company of, any governmental agency or authority
of the State of Nevada, that has not been made or obtained except that we
express no opinion with respect to any securities laws.
 
5.    Issuance of the Exchanged Shares has been duly authorized by all necessary
corporate action on the part of the Company.


6.     Upon issuance of the Exchanged Shares, in accordance with the terms of
the Transaction Agreement, the Exchanged Shares will be duly issued, fully paid
and non-assessable and, to the best of our knowledge, free and clear of all
liens, and will not be issued in violation of preemptive or other similar rights
pursuant to (A) any statute, rule or regulation of the State of Nevada (B) the
Company’s Organizational Documents as in effect on the date hereof or (C) to the
best of our knowledge, any agreement to which the Company or any of its
subsidiaries is a party or bound.


7.    Issuance of (i) the Preferred Stock in accordance with the terms of the
Transaction Agreement and (ii) Common Stock issuable upon conversion of the
Preferred Stock, as applicable, has been duly authorized by all necessary
corporate action on the part of the Company.


8.    Upon issuance of the Preferred Stock in accordance with the terms of the
Transaction Agreement, the Preferred Stock will be duly issued, fully paid and
non-assessable and, to the best of our knowledge, free and clear of all liens,
and will not be issued in violation of preemptive or other similar rights
pursuant to (A) any statute, rule or regulation of the State of Nevada (B) the
Company’s Organizational Documents in effect on the date hereof or (C) to the
best of our knowledge, any agreement to which the Company was a party or bound.


9.    The shares of Common Stock issuable upon conversion of the Preferred
Stock, as applicable, when issued in accordance with the terms of the
Certificates of Designations, will be duly issued, fully paid and non-assessable
and, to the best of our knowledge, free and clear of all liens, and will not be
issued in violation of preemptive or other similar rights pursuant to (A) any
statute, rule or regulation of the State of Nevada (B) the Company’s
Organizational Documents as in effect on the date hereof or (C) to the best of
our knowledge, any agreement to which the Company or any of its subsidiaries is
a party or bound.




ii








KE 57151467.9